DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a first input device that is disposed at the first surface and that comprises a camera component" in lines 5-6 of the claim. Claim 1 also recites the limitation “an antenna that does not extend beyond the plurality of external surfaces and is capable of being used to exchange information across an Internet such that information from the Internet is selectively displayed at the display screen” in lines 9-11 of the claim. These limitations lack support from both the specification and the drawings as these features are not currently shown in the drawings or specifications of this application or any of the parent cases applications. The limitations should be corrected or clarified by the applicant.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the "a first input device that is disposed at the first surface and that comprises a camera component" and “an antenna that does not extend beyond the  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The following limitations of claim 1 is not shown anywhere in the specifications: "a first input device that is disposed at the first surface and that comprises a camera component" and “an antenna that does not extend beyond the plurality of external surfaces and is capable of being used to exchange information across an Internet such that information from the Internet is selectively displayed at the display screen”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hutchison (7,522,943) in further view of Okamoto (6,633,231).
Regarding Claim 1: Hutchison teaches a non-hinged device (fig. 1) comprising: a processor (30); a first output device (18) that comprises a speaker component (18); a plurality of external surfaces having a first surface (external surfaces shown in fig. 1 with the first surface being the top surface); a second output device (4) that is disposed at the first surface (fig. 1) and that comprises a display screen (4); and an antenna (26) that does not extend beyond the plurality of external surfaces (col. 9 lines 39-50) and is capable of being used to exchange information across an Internet (col. 4 lines 50-52) such that information from the Internet is selectively displayed at the display screen (col. 4 lines 32-52), but lacks a specific teaching of a first input device that is disposed at the first surface and that comprises a camera component.
Okamoto teaches a first input device (4) that is disposed at the first surface (front surface of device shown in fig. 11) and that comprises a camera component (4’).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Hutchison by having a first input device that is disposed at the first surface and that comprises a camera component as disclosed by Okamoto in order to increase the versatility of the overall apparatus by allowing the user the ability to capture images and videos while using the device which in turn decreases the amount of devices the user needs to carry at any given time.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841